Order, Supreme Court, New York County (Jerome Hornblass, J.), entered November 13, 1990, which denied a petition to set aside a determination of the Human Rights Commission, dismissing petitioner’s complaint, unanimously affirmed, without costs.
Petitioner was hired as a porter by Owners Maintenance Corporation (OMC) and was discharged approximately 4 years later because of claimed unexcused absences. Approximately 4 years after the discharge, petitioner brought this proceeding, alleging he was discharged solely because he sought promotion to the position of security guard, a promotion which was denied because of racial discrimination.
It is within the discretion of the respondent to decide how to conduct its investigation (Matter of Chirgotis v Mobil Oil Corp., 128 AD2d 400), and we find that under the circumstances, respondent conducted a sufficient investigation and provided petitioner with a full opportunity to present his claim. We further find that petitioner did not meet his burden of establishing a prima facie case of discrimination, and accordingly, respondent’s determination was proper. Concur— Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.